DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is responsive to the amendment filed 26 October 2021. As directed by the amendment claims 1-23 have been amended. Claims 1-23 are presently pending in this application.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with William Francos on 27 December 2021.
The application has been amended as follows: 
1. (Currently Amended) A non-transitory storage medium that stores instructions readable and executable by a computer to perform a continuous arc radiation therapy planning method for planning a radiation therapy session parameterized by a set of parameters for control points (CPS) along at least one radiation source arc, the planning method comprising: 
of the set of parameters to generate optimized values for the sub-set parameters, wherein the geometric optimization does not include calculating radiation absorption profiles; 
after completion of the geometric optimization, performing a main optimization on the set of parameters to generate optimized values for the set of parameters, wherein the main optimization is performed with [[of ]]the set of parameters initialized to the optimized values for the sub-set of parameters generated by the geometric optimization and comprises calculating radiation absorption profiles; and 
storing a radiation therapy plan comprising the optimized values for the set of parameters generated by the main optimization.  
2. (Currently Amended) The non-transitory storage medium of claim 1, wherein performing the main optimization includes: 
performing the main optimization with the optimized values for the sub-set of parameters held constant, whereby the optimized set of parameters generated by the main optimization includes the optimized values for the sub-set of parameters generated by the geometric optimization.  
3. (Currently Amended) The non-transitory storage medium of claim 1, wherein the main optimization includes adjusting the optimized values for the sub-set of parameters, whereby the optimized set of parameters output by the main optimization comprises the adjusted[[ the]] optimized values for the sub-set of parameters.  
19. (Currently Amended) A computer implemented method including planning a continuous arc radiation therapy session parameterized by a set of parameters for control points (CPS) along at least one radiation source arc, the method comprising: 

after completing the initial optimization, performing a main optimization on the set of parameters to generate optimized values for the set of parameters, wherein the main optimization is performed with the sub-set of parameters initialized to the optimized values for the sub-set of parameters generated by the initial optimization; and 
generating a radiation therapy plan comprising the optimized values for the set of parameters generated by the main optimization.  

Allowable Subject Matter
Claims 1-23 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAYLEE R WILSON whose telephone number is (571)270-7517. The examiner can normally be reached Monday thru Friday 10 AM-5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAYLEE R WILSON/Primary Examiner, Art Unit 3791